  Case 19-32521        Doc 48    Filed 09/03/20 Entered 09/03/20 15:17:08            Desc Main
                                   Document     Page 1 of 5



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:                                            Case No. 19-32521

 Preston L. Brown
                                                   Chapter 13

 Debtor.                                           Hon. Judge A. Benjamin Goldgar

   NOTICE OF MOTION OF NISSAN MOTOR ACCEPTANCE CORPORATION TO
                      MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:

          Glenn B. Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532

          David M. Siegel, David M. Siegel & Associates, 790 Chaddick Drive,
          Wheeling, IL 60090

VIA U.S. MAIL:

          Preston L. Brown, 515 Madison St., #413, Waukegan, IL 60085

PLEASE TAKE NOTICE that on September 3, 2020, we have electronically sent for filing with
the Clerk of the U.S. Bankruptcy Court, a Motion of Nissan Motor Acceptance Corporation to
Modify Automatic Stay, a copy of which is hereto attached.

Please take notice that on Septemb er 18, 2 02 0 at 9:30 a.m., or as soon thereafter as
counsel may be heard, I shall appear before the Honorable A. Benjamin Goldgar, or any judge
sitting in that judge’s place, and present the attached Motion of Nissan Motor Acceptance
Corporation to Modify Automatic Stay, which has been electronically filed this date with the
Clerk of the U.S. Bankruptcy Court for the Northern District of Illinois, a copy of which is hereby
attached and served upon you by electronic notice or U.S. Mail.

This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up
and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.
  Case 19-32521       Doc 48     Filed 09/03/20 Entered 09/03/20 15:17:08           Desc Main
                                   Document     Page 2 of 5




If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion without a hearing.

 Dated: September 3, 2020                         Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Movant

                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the above-named parties by electronic filing or, as noted above, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on September
3, 2020, before the hour of 5:00 p.m.

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Movant
  Case 19-32521          Doc 48     Filed 09/03/20 Entered 09/03/20 15:17:08              Desc Main
                                      Document     Page 3 of 5



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 In Re:                                               Case No. 19-32521

 Preston L. Brown
                                                      Chapter 13

 Debtor.                                              Hon. Judge A. Benjamin Goldgar

     MOTION OF NISSAN MOTOR ACCEPTANCE CORPORATION TO MODIFY
                          AUTOMATIC STAY

          Nissan Motor Acceptance Corporation (hereinafter, “Movant”), a secured creditor

herein, by its attorneys, the law firm of Sottile & Barile, LLC, respectfully requests this

Court, pursuant to Section 362 of the Bankruptcy Code, and such other Sections and Rules as

may apply, to enter an Order modifying the automatic stay to allow Movant to obtain possession

of its secured collateral. In support thereof, Movant states as follows:

          1. On November 15, 2019, Preston L. Brown (“Debtor”) filed a Voluntary Petition for

             Relief under Chapter 13 of the Bankruptcy Code

          2. Movant is a creditor of the Debtor with respect to a certain indebtedness secured by a

             lien upon a 2017 NISSAN SENTRA motor vehicle bearing a Vehicle Identification

             Number (“VIN”) of 3N1AB7AP6HY234750 (the “Vehicle”). (Ex. “A”).

          3. As set forth in the Retail Installment Contract (the “Contract”) attached as part of

             Exhibit “A”, Debtor was required to tender equal monthly payments to Movant, each

             in the sum of $469.98 with an interest rate of 17.19%. (Ex. “A”).

          4. Debtor has failed to make required payments to Movant due on and after February 19,

             2020, resulting in a default and a total outstanding balance due to Movant from Debtor
  Case 19-32521       Doc 48      Filed 09/03/20 Entered 09/03/20 15:17:08            Desc Main
                                    Document     Page 4 of 5



           in the sum of $19,333.93. Debtor’s confirmed Chapter 13 plan provides for Debtor

           to make payments directly to Movant.

       5. As such, Movant seeks relief from the automatic stay so that it may take possession of

           and sell the Vehicle and apply the proceeds from such sale to the balance due from

           Debtor.

       6. Debtor has not offered, and Movant is not receiving, adequate protection for its secured

           interest or depreciating value.

       7. Debtor has no equity in the Vehicle, and the Vehicle is not necessary to an

           effective reorganization by the Debtor. The value of the vehicle per NADA is

           $12,650.00. Movant will suffer irreparable injury, harm and damage should it be

           delayed in taking possession of the Vehicle and asserting its security interest therein.

       8. Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order

           granting this Motion

WHEREFORE, Movant respectfully requests that this Court enter an Order, as attached hereto,

modifying the automatic stay provided by Section 362 of the Bankruptcy Code to permit Movant

to take immediate possession of and assert its security interest in the 2017 NISSAN SENTRA

motor vehicle bearing a Vehicle Identification Number (“VIN”) of 3N1AB7AP6HY234750;

waiving the 14-day stay provided for in Bankruptcy Rule 4001(a)(3); and, for such other, further

and different relief as this Court deems just and proper.
Case 19-32521      Doc 48   Filed 09/03/20 Entered 09/03/20 15:17:08     Desc Main
                              Document     Page 5 of 5




Dated: September 3, 2020                  Respectfully Submitted,

                                          /s/ Molly Slutsky Simons
                                          Molly Slutsky Simons (OH 0083702)
                                          Sottile & Barile, Attorneys at Law
                                          394 Wards Corner Road, Suite 180
                                          Loveland, OH 45140
                                          Phone: 513.444.4100
                                          Email: bankruptcy@sottileandbarile.com
                                          Attorney for Movant
